Citation Nr: 9929193	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Timeliness of an appeal denying service connection for 
cause of the veteran's death.

2.  Entitlement to special monthly pension based upon the 
need for regular aid and attendance, or at the housebound 
rate.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1943.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from an April 1998 decision, and an August 
1998 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant failed to submit a timely Notice of 
Disagreement as to the denial in October 1996 of service 
connection for the cause of the veteran's death.

2.  The appellant has visual acuity of 20/400 in the right 
eye and 20/200 in the left eye.

3.  A factual need for the regular aid and attendance of 
another person has not been established.


CONCLUSIONS OF LAW

1.  The appellant did not submit a timely Notice of 
Disagreement following the October 1996 RO determination 
denying service connection for the cause of the veteran's 
death.  Accordingly, the request for review on appeal for 
service connection for the cause of the veteran's death is 
dismissed.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 1991); 38 
C.F.R. §§ 20.201, 20.302(a) (1998).

2.  The criteria for special monthly death pension, based on 
the need for aid and attendance or due to being housebound, 
have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of Appeal

The appellant contends that service connection for the cause 
of the veteran's death is warranted because he was service 
connected for neurosis (anxiety neurosis with depression, 30 
percent disabling at the time of his death) and medically 
discharged from the service.

Service connection for the cause of the veteran's death was 
denied in an October 1996 rating decision.  At the time of 
the denial, the appellant was informed as to her right to 
appeal.  The appellant did not appeal.  That decision is 
final.

In March 1998, the appellant filed an application for 
Dependency and Indemnity Compensation (hereinafter DIC), 
Death Pension and Accrued Benefits by a surviving spouse 
including Death Compensation if applicable.  The appellant 
again claimed that the cause of death was due to service.

In April 1998, the RO wrote to the appellant and informed her 
that her claim for DIC had been denied because the veteran 
had not died from a service-related condition.  Death pension 
was not approved because of her excess income.  There were no 
accrued benefits owed.

In August 1998, the appellant filed a Notice of Disagreement.  
She stated that she firmly believed that her husband died of 
a service connected death.  He was separated from the 
military with a medical discharge and granted service 
connection for neurosis.  She requested that the VA review 
the veteran's medical records and reconsider the claim.  She 
further claimed entitlement to death pension with additional 
special monthly pension for aid and attendance.  

In August 1998, the RO issued a Statement of the Case that 
determined that the August 1998 Notice of Disagreement was 
not timely as to the claim for service connection for cause 
of the veteran's death.  The threshold question to be 
answered is whether the appellant entered a timely appeal 
following the October 1996 rating decision.  If the appellant 
has not filed a timely appeal, then his appeal fails.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
such a case, the Board has no jurisdiction to address the 
claim.

As to the first step of initiating appellate review, the 
appellant is to submit a notice of disagreement within one 
year from the date that the agency mails notice of the 
determination to the appellant.  See 38 C.F.R. § 20.302(a).  
After the preparation and mailing of the statement of the 
case, the appellant then has the burden to submit a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991); see 38 
C.F.R. § 20.302(b).

The law provides appellate review will be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished.  Except in the 
case of simultaneously contested claims, the notice of 
disagreement shall be filed within one year from the date of 
mailing of notice of the result of initial review or 
determination.  In this case, it is undisputed that no 
documents, including anything purporting to be a Notice of 
Disagreement, were filed by the appellant within the year 
after the October 1996 rating decision. 

If there is a failure to comply with the law or regulations, 
it is incumbent on the Board to reject the application for 
review on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 
1991).  

The appellant has argued, in essence, that she responded with 
a Notice of Disagreement in a timely manner to the RO's April 
1998 letter and thereby perfected her appeal as to service 
connection for the cause of the veteran's death.

The claim for service connection for the cause of the 
veteran's death was denied in October 1996.  The application 
submitted by the appellant in March 1998 was a duplicate 
claim.  The April 1998 letter informed the appellant that she 
was not entitled to DIC benefits because the veteran had not 
died from a service-related condition, in other words, his 
death had not been service connected.  The RO's statement in 
the April 1998 was merely reiterating the result of the prior 
final denial in October 1996.  The appellant did not disagree 
in a timely manner to the October 1996 rating decision.  The 
claim for service connection for the cause of the veteran's 
death had not been reopened at the time the April 1998 letter 
was issued.  Therefore, the claim for service connection for 
the cause of the veteran's death is not properly before the 
Board.  

The Board cannot agree with either the appellant's or 
representative's contentions that the document received in 
August 1998 was a timely Notice of Disagreement as to the 
April 1998 letter.  The claim for service connection for the 
cause of the veteran's death had not been reopened and the 
March 1998 claim was a duplicate claim submitted with no 
additional evidence.

In order to have a finally decided and disallowed claim 
reopened, a claimant must present new and material evidence 
under 38 C.F.R. § 3.156 (a) (1998).  New and material 
evidence means evidence not previously submitted to the 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  At the time the appellant filed her duplicate claim 
in March 1998, she submitted no evidence in support of her 
claim that the veteran's death was service connected.  
Therefore, the March 1998 document was not a petition to 
reopen the claim based on new and material evidence.  (If it 
had been, such claim would be denied because no evidence was 
submitted).  The Board is unable to find holdings of The U. 
S. Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) addressing on point the concept of 
duplicate claims.  However, the Court in Smith v. Brown, 9 
Vet. App. 363 (1996) recognized the concept of a duplicate 
claim without specifically endorsing or rejecting it.  The 
Board finds that the claim submitted in March 1998 by the 
appellant offered no more than a repeat of her assertion 
that her husband's death should be service connected and was 
a duplicate claim.  See Barnett, 83 F.3d at 1380 (Fed. Cir. 
1996).


Aid and Attendance/Housebound Status

The appellant has appealed the denial of special monthly 
pension benefits for aid and attendance of another person.  
The appellant has contended that since she is legally blind, 
she is in need of regular care with the aid and attendance of 
another person.  

The RO declined to approve death pension benefits in April 
1998 due to excessive annual income.  In an August 1998 
rating decision, the RO denied special monthly compensation 
for aid and attendance.

The appellant's claim for special monthly compensation based 
on the need for regular aid and attendance is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a)(West 1991).  That 
is, the Board finds that the appellant has presented a claim 
that is plausible.  Competent evidence that the appellant is 
"legally blind" has been presented.  The RO has met its 
duty to assist the appellant in the development of his claim. 
under 38 U.S.C.A. § 5107 (West 1991).  There is no indication 
from the appellant or her representative that there is 
outstanding evidence which would be relevant to this claim.

A nonservice-connected death pension benefits shall be paid 
to the surviving spouse of each veteran of a period of war 
who met certain service requirements prescribed in section 
1521(j) of this title, or who at the time of death was 
receiving (or entitled to receive) compensation or retirement 
pay for a service-connected disability, or pension at the 
rate prescribed in this section.  The surviving spouse must 
meet certain net worth requirements and have an annual income 
not in excess of applicable maximum as specified.  See 
38 U.S.C.A. § 1541 (West 1991); 38 C.F.R. 
§ 3.3(b)(4)(i)(ii)(iii) (1998).

Relevant regulations provide that when an otherwise eligible 
surviving spouse is in need of the regular aid and attendance 
of another person, an increased rate of pension is payable.  
38 U.S.C.A. § 1521(d) (West 1991).  For pension purposes, a 
person shall be considered to be in need of regular aid and 
attendance if such person is (1) blind, or so nearly blind as 
to have corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field to 5 
degrees or less, or (2) a patient in a nursing home on 
account of mental or physical incapacity, or (3) establishes 
a factual need for aid and attendance.  38 U.S.C.A. § 1502(b) 
(West 1991); 38 C.F.R. § 3.351 (1998).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the veteran to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the veteran to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  Bedridden will be a proper basis for 
the determination.  For the purpose of this regulation, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the veteran is unable to 
perform should be considered in connection with the condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (1998).

Pension benefits are payable by reason of being housebound 
when a surviving spouse is permanently housebound by reason 
of disability, meaning that the surviving spouse is 
substantially confined to her home or immediate premises.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. § 3.351 (1998).

The appellant has submitted a private medical statement that 
indicated she had severe diabetic retinopathy.  On 
examination in April 1998, her vision was 20/400 in the right 
eye and 20/200 in the left eye.  This acuity made her legally 
blind and the physician suspected that the condition was 
permanent.

The preponderance of the evidence is against the appellant's 
claim that she requires the aid and attendance of another 
person.  Although she has submitted evidence that she is 
"legally blind," she has submitted no competent evidence of 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less.  The Board has considered the appellant's contention 
that she is legally blind and requires aid and attendance.  
However, her assertion alone while it may be enough to well 
ground her claim, is not sufficient to support it.  The 
evidence submitted does not support of finding of blindness 
or near-blindness for VA purposes.

There is no evidence that she is a patient in a nursing home 
on account of mental or physical incapacity.

The appellant has not established a factual need for aid and 
attendance.  There is no evidence that she is unable to dress 
or undress herself or to keep herself ordinarily clean and 
presentable.  There is no evidence that she uses any special 
prosthetic or orthopedic appliances, is unable to feed 
herself, has an inability to attend to the wants of nature, 
or has an incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  She is 
not bedridden. 

The preponderance of the evidence is against a finding that 
the appellant is confined to her home or the immediate 
premises by reason of her disability.

Based on a careful review of the evidence and the appellant's 
contentions, the extent of personal assistance she requires 
is less than that necessary to meet the criteria contained in 
38 C.F.R. § 3.352 (1998) and the appellant is not housebound.  
Accordingly, entitlement to payment of additional 
compensation based on a need for aid and attendance or 
housebound status is not warranted.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49 53 (1990).


ORDER

The claim for service connection for the cause of the 
veteran's death is dismissed.  The claim for special monthly 
death compensation by reason of being in need of aid and 
attendance or due to housebound status is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

